Allowable Subject Matter
1.	Claims 1, 2, 4-11, and 13-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
	Regarding eligibility, in the examiner’s view, the current claims are not directed to an abstract idea which was identified as a judicial exception in the 2019 PEG, thus the claims are considered patent eligible.  In the examiner’s interpretation, the claims are directed to a means for updating the configuration of a computer system.
Regarding novelty and obviousness, the closest prior art (Weber, US 2014/0310183) discloses many of the recited features of the claimed invention, but it does not shown all of them.  Among other things, Weber fails to teach receiving configuration data for a plurality of service terminals that is based on analysis of transactions processed on the terminals and managing the service terminals by monitoring operations performed on the terminals, analyzing transactions associated with the operations, providing additional updated configuration data to the service terminals based on the analyzing, and causing the terminals to operate with the additional updated configuration data.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627